Citation Nr: 1007857	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

The evidence fails to show that the Veteran's headaches are 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Board notes that the 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction 
with the grant of service connection, additional notice is 
not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  As the notice was satisfied with regard to 
the Veteran's initial service connection claim by an October 
2003 letter, the Veteran's appeal may be adjudicated without 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  VA and 
private treatment records have been obtained, and the Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  Furthermore, 
the Veteran was provided with two VA examinations during the 
instant rating period, and he was offered the opportunity to 
testify before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required. 

II.  Increased Rating

The Veteran contends that the severity and frequency of his 
migraine headaches entitles him to a higher disability 
rating.

Disability evaluations are determined by comparing the 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  The Board considers all the 
evidence of record in making its determination, although it 
may not necessarily reference each and every document in its 
decision, but when a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  
Likewise, after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's migraine headaches are currently rated as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Pursuant to the rating criteria outlined in Diagnostic 
Code 8100, a 30 percent rating is assigned when the 
characteristic prostrating attacks occur on an average of 
once a month over last several months; while a 50 percent 
rating is assigned when completely prostrating and prolonged 
attacks occur very frequently and are productive of severe 
economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The evidence of record reflects the Veteran's varying reports 
of his migraine severity and frequency.  During his May 2004 
VA examination, the Veteran reported experiencing 
approximately one migraine headache per month, taking the 
prescription medication Imitrex to treat his headaches, and 
that he was unable to work when experiencing a migraine 
headache.  However, the Veteran was unable to report how many 
days of work he had missed due to his migraine headaches in 
the past year.

In a statement received in January 2006, the Veteran reported 
that the frequency of his headaches in the past four to five 
months had increased to two headaches per week.  Additionally 
the Veteran reported that he had been prescribed a 
prophylactic medication to decrease the frequency of his 
migraine.  The Veteran further reported that each migraine he 
experiences while working is documented by his first aid 
department, who provide him with his migraine medication.  
The Veteran reports that while he frequently continues to 
work during his migraines, he has left work on occasion due 
to his migraine pain.

The Veteran's VA treatment records reflect his reports of and 
treatment for migraine headaches and include an October 2007 
telephonic conversation report, during which the Veteran 
reported experiencing daily headaches that were interfering 
with his work performance, and a November 2007 neurology 
consultation, which reflects an assessment that the Veteran's 
chronic daily headaches are due to overuse of his pain 
medication and a corresponding adjustment of his medications.  
A document that was apparently authored in December 2008 by 
the medical services supervisor of the Veteran's post-service 
employer outlines the dates on which the Veteran received 
treatment for his headaches from 2003 to 2008, and the list 
reflects one instance of treatment in 2003, five instances in 
2004, fourteen instances in 2005, two instances in 2006, no 
instances in 2007, and two instances in 2008.

The Veteran underwent a second VA examination in December 
2008, during which the Veteran reported varying frequency of 
his headaches, stating that they can sometimes last for up to 
a three-week duration, and that some months he may not 
experience any migraine headaches, although he stated that 
the absence of a migraine headache for an entire month was 
rare.  The Veteran also reported that his migraine headaches 
had begun to interfere with his occupation, as they 
diminished his ability to concentrate.

A review of the Veteran's claims file reflects that he 
reports continuous full-time employment with the same 
employer since his discharge from service in 1992, and 
medical facility records from his employer reflect that the 
Veteran is able to receive treatment for his migraine 
headaches while remaining at his place of employment.  
Moreover, the Veteran has also reported that when 
experiencing a migraine headache, he usually remains at work, 
and there is no evidence of record suggesting that the 
Veteran has been forced to miss prolonged periods of work or 
been demoted or terminated due to his frequent migraine 
headaches.  Moreover, while the Veteran's employer's records 
reflect that he experienced fourteen headaches in 2005 (an 
average of slightly more than one headache per month), the 
Veteran was only treated for one headache in 2003, five in 
2004, two in 2006, none in 2007, and two in 2008.  
Accordingly, the Board concludes that the record does not 
reflect that the Veteran's migraine headaches have been 
productive of severe economic inadaptability, or indeed very 
frequent completely prostrating headaches.

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's submitted statements asserting his 
belief that the frequency and severity of his migraine 
headaches should warrant a higher disability rating.  The 
Veteran is competent to report his headache symptomology; 
however, as discussed above, the objective evidence of 
record, including the Veteran's work history and documented 
headache treatment, fails to reflect that the frequency and 
severity of his migraine headaches have been productive of 
severe economic inadaptability.  Thus, absent evidence of 
severe economic inadaptability due to migraine headaches, a 
basis for granting a disability evaluation in excess of 30 
percent has not been presented, and the Veteran's appeal is 
therefore denied.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
migraine headaches reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
is currently employed and has maintained a full-time career 
with the same employer since service.  The Board also notes 
that the Veteran has not reported any hospitalizations 
related to his migraine headaches, and the Veteran's 
treatment of records fails to reflect any such 
hospitalizations.  Accordingly, the Board concludes that the 
Veteran's migraine headaches have not required frequent 
periods of hospitalization, caused marked interference with 
employment, or otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the criteria for referral for 
consideration of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Furthermore, as the evidence of record fails to show that the 
Veteran is currently unemployed, consideration of the 
Veteran's eligibility for a total disability rating based on 
individual unemployability is not warranted.

ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


